USCA4 Appeal: 21-1956      Doc: 10        Filed: 12/22/2022    Pg: 1 of 4




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-1956


        DR. MARLA FAITH CRAWFORD,

                            Plaintiff - Appellant,

                     v.

        DAVID PATRICK CORRIGAN; HARMAN, CLAYTOR, CORRIGAN &
        WELLMAN,

                            Defendants - Appellees,

                     and

        SCHOOL BOARD FOR RICHMOND CITY,

                            Defendant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:20-cv-00923-JAG)


        Submitted: December 20, 2022                               Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.
USCA4 Appeal: 21-1956      Doc: 10         Filed: 12/22/2022    Pg: 2 of 4




        Marla Crawford, Appellant Pro Se. Julie Smith Palmer, HARMAN CLAYTOR
        CORRIGAN & WELLMAN, Glen Allen, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1956        Doc: 10         Filed: 12/22/2022      Pg: 3 of 4




        PER CURIAM:

                 Dr. Marla Faith Crawford seeks to appeal the district court’s order dismissing her

        civil complaint for failure to state a claim, and two subsequent orders granting Defendants’

        Fed. R. Civ. P. 11 motion for monetary sanctions and subjecting Crawford to a pre-filing

        injunction in future cases. We dismiss in part and affirm in part.

                 With respect to the district court’s order dismissing Crawford’s civil complaint for

        failure to state a claim, we dismiss the appeal for lack of jurisdiction because the notice of

        appeal was not timely filed. In civil cases, parties have 30 days after the entry of the district

        court’s final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the

        district court extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

        period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil

        case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

                 The district court’s order was entered on May 12, 2021. The notice of appeal was

        filed on August 27, 2021. Because Crawford failed to file a timely notice of appeal or to

        obtain an extension or reopening of the appeal period, we dismiss the appeal as to this

        order.

                 As to the district court’s orders granting the Rule 11 motion for sanctions, we have

        reviewed the record and find no reversible error. Accordingly, we affirm the district court’s




                                                       3
USCA4 Appeal: 21-1956         Doc: 10    Filed: 12/22/2022   Pg: 4 of 4




        orders. Crawford v. School Bd. for Richmond City, No. 3:20-cv-00923-JAG (E.D. Va. July

        28, 2021). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                          DISMISSED IN PART,
                                                                          AFFIRMED IN PART




                                                  4